Citation Nr: 0943164	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The Veteran had active military service from March 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board accepts a January 2004 statement by 
the Veteran as a notice of disagreement as to that rating 
action.  The Board remanded this case is September 2007 for 
further development.


FINDING OF FACT

The Veteran's right and left knee disorders did not originate 
in service or until years after service, and are not 
otherwise related to service.


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated 
by active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in an April 2004 correspondence, except 
for notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
is granted for his knee disorders.  He was provided with 
notice as to the latter two elements in a November 2007 
communication.  The claim was thereafter readjudicated in a 
June 2009 supplemental statement of the case, thereby curing 
any deficiency in the timing of notice in this case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.  The Veteran indicated 
that post-service records for the period prior to 1972 are no 
longer available because the physicians are either deceased, 
or have otherwise "moved on."  He also indicated that 
records held by his post-service employer in the 1960s were 
destroyed by that employer.

The Veteran contends that his service treatment records are 
incomplete, because they do not contain those records 
documenting treatment for his knees.  The Veteran suggests 
that perhaps because his DD Form 214 contained an inaccurate 
social security number for him, additional service treatment 
records could be obtained.  The Board notes that his service 
treatment records are on file, and appear complete.  The 
Board also points out that his service treatment records 
(which date to the 1960s) were recovered based on his service 
number, and not his social security number.  The Board can 
fathom no reason why an incorrect social security number on a 
DD Form 214 would lead to the misplacement of just those 
service treatment records referring to the knees.  After 
reviewing the service treatment records, which cover all 
years he served, the Board finds the service records are 
complete.

The record shows the Veteran was afforded a VA examination in 
March 2009 which addressed the etiology of his bilateral knee 
disability.  The Veteran contends that the March 2009 
examination is inadequate because the examiner must have been 
reviewing the file of another Veteran when she offered her 
opinion against the claim.  He identifies several 
"inaccuracies" in her report he believes undermines her 
opinion.  He contends that she incorrectly stated that his 
knee problems began 12 months prior to the examination; that 
she referred to findings on a service discharge examination 
when he did not undergo such an examination; that she 
indicated she saw no records demonstrating the presence of a 
needle in the left knee (suggesting that she did not review 
the medical records of a Dr. Neustein); that he did not 
recall being treated for gonorrhea, as the examiner believed; 
and that the examiner lied about seeing records for 2001 
showing that he was an avid bicyclist.

Taking the Veteran's arguments in turn, the Board first 
points out that the examiner did not suggest that the knee 
problems first began 12 months prior to the examination; she 
instead was noting historically that over the prior 12 
months, the Veteran had experienced knee pain after fishing.  
She in fact acknowledged the Veteran's contentions concerning 
knee pain in service, and discussed in detail the medical 
records after service showing knee problems as early as the 
1970s.  The Veteran has plainly misunderstood, or is 
mischaracterizing the examiner's recitation in the report.  
As to the discharge examination, the report of that 
examination is on file, and shows that the Veteran's 
musculoskeletal system (which would include his knees) was 
examined and presented no abnormalities.  The examiner's 
understanding of the examination report is, in fact, 
accurate.

As to the reference to the absence of X-ray evidence of a 
needle in the left knee, the examiner was clearly making the 
point that although Dr. Neustein believed he saw evidence of 
such a needle, VA X-ray studies did not corroborate his 
assessment.  The examiner in fact specifically addressed the 
records from Dr. Neustein.  The Veteran is simply incorrect 
that the examiner ignored the records or that the records 
were not before her.  As to treatment for gonorrhea, although 
the Veteran may not recall being treated for the disease, his 
service treatment records do document the presence of gram 
negative diplococci in February 1966 and gonococcus in August 
1964 (the dates mentioned by the examiner).  Lastly, the 
examiner quite accurately summarized the January 11, 2001, 
treatment record referring to his avid bicycling routine.  
That entry notes, "[The Veteran] is doeing bike [sic] every 
day for about an [hour,] 26 miles on weekends."

In short, the Veteran has either misunderstood or 
mischaracterized the March 2009 examiner's report.  The 
examiner clearly had the Veteran's records and facts before 
her, and based her decision on an accurate understanding of 
those facts.  The examination is adequate for VA purposes, 
and the Board finds that another examination is not necessary 
in this appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service incurrence of 
arthritis during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The service treatment records are silent for any reference to 
right or left knee complaints or findings.  The records 
document treatment for injuries to the head, nose and 
shoulder while playing football, with no reference to knee 
complaints.  The Veteran was noted to have gram negative 
diplococci in February 1966, and urethritis due to gonococcus 
in August 1964.  At his discharge examination, the Veteran 
reported a history of swollen or painful joints; the examiner 
noted that the Veteran had no sequelae associated with those 
complaints.  Clinical examination of the musculoskeletal 
system was normal.

The record shows that the Veteran filed his first application 
for VA benefits in December 1973.  Neither on that 
application nor on his next applications dated in June 1974, 
September 1974, July 1975 or May 1977 did he mention his 
knees.  He first mentioned "swollen body joints" in 
February 1991.

On file are post-service VA and private medical records from 
1972 to 2006.  Prior to 1975, the only references to the 
lower extremities indicated that no problems were present.  
The first reference to knee problems is contained in the 
records for 1975.  In August 1975, the Veteran sustained 
injury to his right knee when a 12-pound hammer struck the 
joint.  He developed stiffness in the joint, and experienced 
intermittent problems until the knee gave way in September 
1975 while he was playing football.  As a result, in December 
1975 he underwent right knee arthroscopy and medial 
arthrotomy with medial meniscectomy.  In October 1977, he 
fell and twisted the knee; an arthrogram purportedly led his 
clinician to advise him that the knee would continue to give 
him problems.  In January 1978, he underwent revision of the 
surgical scar on the right knee and excision of a neuroma.  

The post-service treatment records show that X-ray studies of 
both knees in December 1990 revealed the presence of 
degenerative changes, and calcification below the right 
patella which appeared ligamentous in origin.  In February 
1991 he was referred for the evaluation of bilateral knee 
pain.  He denied any history of injury.  X-ray studies 
purportedly showed early degenerative changes.  In subsequent 
records the Veteran continued to deny any history of trauma 
to the right knee.  In February 1997 he complained of an 
approximately 30 year history of pain and swelling in the 
knees.

During a May 2002 VA examination, the Veteran reported 
experiencing generalized polyarthralgias and stiffness, with 
knee pain and left knee swelling.  He reported injuring his 
left side in service, with continued head, nose and shoulder 
problems. 

In an August 2002 statement, Joseph Neustein, M.D., noted 
that the Veteran had complained of multiple injuries while on 
active duty.  The Veteran reported undergoing a right knee 
arthrotomy in the 1960s which was followed by another 
procedure.  He diagnosed the Veteran as having probable 
internal derangement of both knees.  In a September 2002 
statement, Dr. Neustein indicated that X-ray studies showed 
mild degenerative changes and evidence of an old (now 
calcified) needle in the suprapatellar pouch of the left 
knee.

In a June 2004 statement, Dr. Neustein concluded that the 
Veteran's knee disorders appeared to be related to service 
because of the Veteran's many years of playing football, 
climbing poles, and falling in service.  He also relied on 
the notation of "swollen or painful joints" at the 
discharge examination.

In January and February 2005 statements, Y.G. and J.S. 
essentially related that they knew the Veteran from his job 
in the 1960s, and that the Veteran initially worked climbing 
poles, but began experiencing problems with his knees and was 
advised not to perform those activities.  They indicate that 
the Veteran reported to the company physician that he 
sustained knee injuries in service.

The Veteran attended a VA examination in March 2009.  The 
Veteran reported injuring his knees during service from 
falls; he indicated that he received treatment for resulting 
swelling and arthrocentesis.  The Veteran indicated that his 
knees were swollen at discharge and continued to cause daily 
problems since service.  The examiner noted that the service 
treatment records did not mention the Veteran's history of 
falls, knee swelling, or treatment for knee problems.  The 
examiner also noted that the reference at discharge to a 
history of swollen or painful joints did not specify the site 
of the symptoms.  He noted, however, that the Veteran was 
treated twice in service for gonorrhea, and that gonorrhea 
will sometimes cause joint swelling, particularly of the 
knees.  He noted that such residuals tend to resolve with 
antibiotics with no expected long-term consequences.  The 
examiner noted that the Veteran injured his right knee in 
1975, with surgical intervention shortly thereafter.  Dr. 
Neustein's statements and opinion were reviewed.  The 
examiner noted that Dr. Neustein's opinion did not 
acknowledge the post-service 1975 industrial injury or the 
episodes of gonorrhea in service.  

The examiner noted that X-ray studies of the knees showed 
mild to moderate right knee arthritis and minimal left knee 
arthritis.  The examiner concluded that, based on his 
physical examination of the Veteran, review of the claims 
files, and decades of clinical experience, she believed the 
Veteran's bilateral knee disorders were not caused by or 
related to service.  She explained that the service treatment 
records did not corroborate his account of multiple falls and 
treatment for knee problems or arthrocentesis.  She concluded 
that the degenerative changes in the knees were consistent 
with the aging process, and noted that the right knee was in 
a more advanced stage because of the post-service industrial 
injury and surgery.  She noted that it would be unusual for a 
person suffering from knee pain since service to be playing 
football in 1975.  She explained that the reference at 
service discharge to a history of swollen or painful joints 
could easily be related to the episodes of gonorrhea, but 
that in any event, no knee abnormalities were identified on 
clinical examination at discharge.  She also noted that the 
Veteran himself was a questionable historian, given certain 
contradictory statements through the years she identified.

In statements on file the Veteran contends that his knee 
problems began in service from various falls from poles while 
performing his duties as a field radio mechanic.  He 
indicates that he sought treatment for his knee problems on a 
number of occasions, and that at times his knees would be 
drained of fluid; he maintains that the needle in his left 
knee came from one of those procedures.  He also contends 
that he hurt his knees (and sought medical treatment) during 
football games and during a physical test, as well as from 
the basic rigors of climbing poles.  He explained that the 
discharge examiner never examined the knees.  The Veteran 
contends that at the job he worked immediately after service, 
he initially would climb poles, but was told within a year of 
service discharge that his knees were not capable of 
supporting those activities.  He maintains that the company 
physicians felt so strongly about his knee problems that they 
hospitalized him for 5 to 8 days and referred him to 
orthopedic consultation.  

Although the Veteran maintains that he injured both knees on 
several occasions in service and received treatment on a 
number of occasions for those injuries, the service treatment 
records are silent for any reference to the claimed injuries.  
The Board finds that the absence of any mention of treatment 
for such injuries undermines the credibility of the Veteran's 
account, as the Board would have expected at least a single 
mention of treatment for knee problems of such claimed 
severity.  Moreover, although the Veteran reported a history 
of swollen or painful joints at discharge, the examiner 
specifically noted the absence of any sequelae, and 
musculoskeletal examination was normal.  The Board finds the 
Veteran's assertion that the examiner did not actually 
examine his knees to lack credibility, as the examination 
report appears complete and makes specific reference to 
examination of the musculoskeletal system.  The Board has no 
reason to believe the reporting physician fabricated his 
findings.

Moreover, there is no post-service evidence of any right or 
left knee disorder until more than seven years after service, 
and only after the Veteran sustained an injury to the right 
knee at his job.  The Board points out that this injury was 
severe enough to lead to surgery within a few months of the 
incident.  The Board has considered the Veteran's account of 
frequent knee problems prior to the 1975 accident.  The 
Veteran is competent to report experiencing knee complaints 
since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  He arguably is also competent to report what he was 
told by his employer's physicians about knee problems 
requiring a change in job duties.  See Jandreau v. Nicholson, 
492 F.3d 1376, 1377 (Fed. Cir. 2007).  Once evidence is 
determined to be competent, the Board must determine whether 
the evidence is also credible.  Barr, 21 Vet. App. at 308.

In this case, the Board finds it particularly noteworthy that 
although the Veteran clearly had access to medical treatment 
since at least 1972, he first reported knee complaints in 
connection with the August 1975 knee injury.  He did not 
mention then, or at any point prior to 1997, that he had knee 
problems prior to that accident.  The Board notes in this 
regard that although Y.G. and J.S. indicated that the Veteran 
did tell the company physician sometime in the 1960s that his 
knee problems began in service, they clearly are only 
repeating the Veteran's account in connection with the 
instant claim.  The Board finds it implausible to believe 
they were in the room with the Veteran when he saw the 
physicians, or that the physicians decided to break 
confidentiality and discuss with them the Veteran's medical 
visits.  Neither individual has contended that in the 1960s, 
the Veteran decided to discuss with them his conversations 
with the physicians.  The Board accordingly finds that the 
statements of Y.G. ad J.S. are both based on the Veteran's 
current account, and not on their personal knowledge of what 
the Veteran told his physicians in the 1960s.  As to their 
account of believing the Veteran was having knee problems 
shortly after service, the Board accords their accounts 
little probative value in light of the absence of any 
pertinent complaints by the Veteran to his clinicians until 
1975.

Instead, the records show that the first mention of knee 
problems is in August 1975, in connection with an injury to 
the right knee severe enough to require surgery.  The Board 
notes that a significant lapse in time between service and 
evidence of post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  In this 
case, the Board finds that the considerable gap in time 
between service and the first reference to knee problems in 
1975 militates against the probative value of the Veteran's 
account of his symptoms prior to 1975.  The Board accordingly 
finds his account concerning the occurrence of symptoms prior 
to August 1975 lacks credibility.  The Board also notes in 
this regard that although the Veteran filed a number of 
claims for VA benefits since 1973, he only first referred to 
joint problems in 1991.

In short, there is no competent, credible evidence of a right 
and/or left knee disorder until 1975.

In support of the Veteran's claim, Dr. Neustein concluded in 
June 2004 that the Veteran's knee disorders were related to 
service because of the Veteran's service history of playing 
football, climbing poles, and falling, and because of the 
notation of "swollen or painful joints" at the discharge 
examination.  Notably, however, Dr. Neustein based his 
understanding of the Veteran's knee injuries from football 
games and falling from poles on the Veteran's own account, 
which the Board has found to lack credibility.  The Board 
also points out that Dr. Neustein does not acknowledge the 
long gap between service and the first post-service 
indication of knee problems, or the rather significant right 
knee injury in 1975.  The Board also points out that since 
the 1980s, the Veteran has consistently denied any post-
service history of significant trauma to the right knee, 
which is clearly inaccurate.

In contrast, the March 2009 examiner conducted a thorough 
review of the service treatment records, the post-service 
medical records, and Dr. Neustein's opinion.  The examiner 
noted the curious absence of any mention of knee complaints 
in service or until 1975, and noted that the Veteran's 
current account of problems during this time is undermined by 
his apparent proclivity to play football until his 1975 
surgery.  The examiner suggested that the reference at 
discharge to a history of swollen or painful joints was 
explained by his history of gonorrhea in service, and noted 
that in any event, there were no knee problems present during 
the discharge examination.  The examiner ultimately concluded 
that the Veteran's right and left knee disorders were not 
related to service, but instead due to the aging process with 
some enhancement by the 1975 industrial injury.  The examiner 
specifically considered Dr. Neustein's opinion, but found it 
deficient in its failure to acknowledge the Veteran's entire 
medical history.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "It is not error for the BVA to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the [Board] . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that the opinion of the March 
2009 examiner is of far greater probative value than that of 
Dr. Neustein.  As already discussed, Dr. Neustein based his 
opinion on an account of the Veteran's history which the 
Board finds to lack credibility, namely that the Veteran 
suffered injuries to his knees from sports and falls and 
other activities, and received treatment for such injuries.  
Dr. Neustein also failed to acknowledge the absence of any 
mention of knee problems until 1975, and the rather 
significant right knee injury of that year.  He mentioned the 
history of swollen or painful joints at discharge, but did 
not address the possibility that the Veteran's gonorrhea 
episodes were responsible, and did not address the fact that 
no actual sequelae of that history were present at discharge.  
The March 2009 examiner reviewed the entire record, including 
Dr. Neustein's opinion, and painstakingly addressed the 
relevant records, finding no suggestion of knee problems in 
service or until 1975, addressing the history of swollen or 
painful joints at discharge by suggesting the history was 
explained by the resolved episodes of gonorrhea, and 
providing a clear etiology for the Veteran's current 
bilateral knee disability (namely, the aging process and the 
1975 injury).  The Board finds her conclusions are better 
supported by the evidence on file.  

The Board consequently finds that the competent and credible 
evidence establishes that the Veteran's bilateral knee 
disability did not originate in, or as a result of service, 
and did not manifest until many years after service.  The 
Board concludes that the preponderance of the evidence 
therefore is against the claim.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 U.S.C. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


